Case 6:18-cr-00063-JDK-JDL Document 181 Filed 02/02/21 Page 1 of 2 PageID #: 739




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                             TYLER DIVISION

 UNITED STATES OF AMERICA                      §
                                               §
 v.                                            § Case No. 6:18-cr-63-JDK-JDL
                                               §
 SURI SURAI RIVERA-ZUNIGA (03)                 §

       ORDER DENYING MOTION FOR COMPASSIONATE RELEASE

       Before the Court is Defendant Suri Surai Rivera-Zuniga’s third motion for

 compassionate release.      Docket No. 180.      Defendant previously moved for

 compassionate release on October 9, 2020 (Docket No. 176) and November 16, 2020

 (Docket No. 178). The Court denied both prior motions. Docket Nos. 177, 179.

       Once again, Defendant argues that because she suffers from obesity, chronic

 respiratory infections, and allergic rhinitis, that she is particularly susceptible to

 developing life-threatening complications if she contracts COVID-19 a second time.

 Docket No. 180 at 13. Defendant asserts that this risk represents an extraordinary

 and compelling justification for immediate release.

       As the Fifth Circuit recently explained, the United States Sentencing

 Guidelines (“USSG”) § 1B1.13 commentary provides guidance on the types of

 “extraordinary and compelling” circumstances that merit compassionate release.

 United States v. Thompson, 984 F.3d 431, 433 (5th Cir. 2021). The comments provide

 four examples of extraordinary and compelling reasons: (1) medical conditions, (2)

 age, (3) family circumstances, and (4) other reasons. Id. (citing USSG § 1B1.13 cmt.

 n.1(A)–(D)). A medical condition is serious enough to warrant release only where the




                                           1
Case 6:18-cr-00063-JDK-JDL Document 181 Filed 02/02/21 Page 2 of 2 PageID #: 740




 defendant has either a terminal illness or a condition “that substantially diminishes

 the ability of the defendant to provide self-care.” Id. (citing USSG § 1B1.13 cmt.

 n.1(A).

       Here, Defendant has not shown that she fits either of these categories, as the

 medical conditions she describes are neither terminal illnesses, nor substantially

 diminish her ability to provide self-care. While Defendant’s health conditions may

 place her at higher risk of severe symptoms should she contract COVID-19 again,

 that risk alone does not represent an extraordinary and compelling circumstance

 justifying early release. See Thompson, 984 F.3d at 434.

       Accordingly, because Defendant has failed to demonstrate extraordinary and

 compelling reasons justifying immediate release, the Court hereby DENIES

 Defendant’s motion for compassionate release.

       So ORDERED and SIGNED this 2nd day of February, 2021.



                                          ___________________________________
                                          JEREMY D. KERNODLE
                                          UNITED STATES DISTRICT JUDGE




                                          2
